DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are under examination.
Claim 1-12 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "extended endurance" in claim 2, line 2-3, is a relative term which renders the claim indefinite.  The term "extended" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "reduced delayed onset" in claim 2, line 3 is a relative term which renders the claim indefinite.  The term "reduced delayed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "reduced acute" in claim 2, line 3-4, is a relative term which renders the claim indefinite.  The term "reduced acute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "reduced muscle recovery time" in claim 2, line 4 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "reduced muscle exercise-induced muscle damage" in claim 2, line 4 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "increased exercise capacity" in claim 2, line 5 is a relative term which renders the claim indefinite.  The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "a high level" in claim 7, line 2 is a relative term which renders the claim indefinite.  The term "high level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites the limitation " the dosage of each of eicosapentaenoic acid and docosahexaenoic acid is in the range from about 200 mg/day to about 5000 mg/day…”, in line 2-3; there is insufficient antecedent basis for this limitation in the claim. It is not clear if the dosage of the dosage of each of eicosapentaenoic acid and docosahexaenoic acid are additional composition(s) to the claimed composition or the EPA and DHA are within the claimed composition, hence the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathisen (WO 2007/064222 A1).
Regarding claim 1, 2 and 4, Mathisen discloses a composition comprising fish oil (marine oil), juice and emulsifier in a stable oil-in-water emulsion (‘222, pg. 4, pg. 5, last paragraph) consumed by consumers, i.e. humans (‘222, pg. 2, 5th paragraph, pg. 4, 5th paragraph and page 12, panel of voluntaries). Mathisen discloses the fish oil (marine oil) with a totox value is below 20 (‘222, pg. 4, last paragraph), which is in range with the cited range; and a content of omega-3 fatty acids in a range about 25-30% (‘222, pg.4, last paragraph – pg. 5, first paragraph), which is in range with the cited range.  
With respect to claim 1 and 2, the recitation of “…for improving muscle performance…” in claim 1, line 1; and the recitation of “…wherein said improved muscle performance is selected from the group consisting of: extended endurance during exercise; reduced delayed onset of muscle soreness (DOMS); reduced acute muscle soreness; reduced muscle recovery time; reduced exercise-induced muscle damage; and increased exercise capacity…” in claim 2; have not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Additionally, as Mathisen uses like materials in a like manner, administering to the composition as claimed, it would therefore be expected the same characteristics, improved muscle performance is selected from the group consisting of: extended endurance during exercise; reduced delayed onset of muscle soreness (DOMS); reduced acute muscle soreness; reduced muscle recovery time; reduced exercise-induced muscle damage; and increased exercise capacity, claimed. 
Regarding claim 3, Mathisen discloses the totox value is below 5 (‘222, pg. 14, claim 2) which is in range with the cited range. 
Regarding claim 5, Mathisen discloses the fish oil (marine oil) is about 0.5 to 15% by weight of the total weight of the composition (‘222, pg. 14, claim 4) which is in range with the cited range. 
Regarding claim 6, Mathisen discloses the juice with a content of about 30-80% by weight of the total weight of the composition (‘222, pg. 14, claim 6) which is in range with the cited range. 
Regarding claim 7, Mathisen discloses the juice having a high level of antioxidants (‘222, pg. 14, claim 5). 
Regarding claim 8 and 10, Mathisen discloses the juice is apple (‘222, pg. 5, 2nd paragraph). With respect to claim 10, Mathisen discloses the juice comprising fruit puree, wherein it was well-known fruit puree contains pectin. 
Regarding claim 9, Mathisen discloses the emulsifier is milk solids (‘222, pg. 14, claim 10).
Regarding claim 11, Mathisen discloses the composition comprising sweeteners, flavoring agents, antioxidants and preservatives (‘222, pg. 14, claim 9).
Regarding claim 12, it is noted the claim is to a product, composition. The recitation of “… the dosage of each of eicosapentaenoic acid and docosahexaenoic acid is in the range from about 200 mg/day to about 5000 mg/day…” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Mathisen discloses the claimed composition as discussed above in claim 1; hence Mathisen’s composition is capable of performing the intended use for administration at the dosage of each of eicosapentaenoic acid and docosahexaenoic acid is in the range from about 200 mg/day to about 5000 mg/day. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792